Citation Nr: 1642130	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-08 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in February 2016 for further development.  


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that the Veteran had a hearing loss disability for VA purposes in the right ear at any time during the pendency of the appeal.

2.  The Veteran's hearing loss disability in the left ear and tinnitus did not have onset during active service, were not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See September 2009 VCAA correspondence.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

In a statement received in May 2016, the Veteran indicated that he no longer needed the Vietnam Veterans of America as his power of attorney (POA).  He asked that the relationship be terminated immediately.  A new POA has not been designated.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examination.  The examiner considered the relevant history, provided a detailed description of the condition, and provided sufficient analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran was afforded an audiological examination in April 2016.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus, on the basis that noise exposure during service caused his present hearing loss and ringing in his ears.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and tinnitus, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In Fountain v. McDonald, 27 Vet. App. 258 (2015) the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"    

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

Concerning the first element, existence of a current disability, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

Regarding the Veteran's right ear, there is no evidence that the Veteran has been diagnosed with a hearing loss disability per 38 C.F.R. § 3.385 at any point during or since service.  The Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation.  There is no competent medical evidence showing that he meets the criteria for a diagnosis of hearing loss disability in the right ear for VA purposes at any time during this appeal.  38 C.F.R. § 3.385; McClain v. Nicholson, 21 Vet. App. 319 (2007).

During the March 2016 VA examination, audiometric testing results revealed pure tone auditory thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz to be 5, 10, 15, 15, and 20 dB, respectively, in the right ear.  Additionally, the reported Maryland CNC Test score was 100 percent in the right ear, which does not meet the VA definition of a hearing loss disability.  These findings show that the Veteran does not meet the criteria for a current hearing loss disability under 38 C.F.R. § 3.385 in the right ear. 

There is no evidence to support the contention that the Veteran currently has right ear hearing loss for VA compensation purposes.  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  In this case, however, there is no evidence of a right ear hearing disorder during the period under appellate review.

The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered the Veteran's statements that he has right ear hearing loss that is related to service.  However, the medical evidence of record directly contradicts the Veteran's contentions.  Hearing loss (as defined by VA) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The presence of a current disability is paramount.  As such, any claim based on a right ear hearing disorder would be denied as a matter of law and provides no basis for granting the Veteran's service connection claim.  The preponderance of the evidence is against the claim for service connection for right ear hearing loss, and there is no doubt to be otherwise resolved.  As such, the claim is denied.

Turning to the left ear, during the March 2016 VA examination, audiometric testing results revealed pure tone auditory thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz to be 10, 5, 15, 40, and 45 dB, respectively, in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss.  These findings show that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385 in the left ear.  Further, based on the Veteran's report, the examiner noted tinnitus was present.  The first element, existence of a present disability, is therefore satisfied for the Veteran's hearing loss in the left ear and tinnitus.

As to the second element, the in-service incurrence, the service treatment records, including the April 1969 Report of Medical History and Report of Medical Examination for purposes of separation, shows the Veteran did not have hearing loss.  There was also no mention of ringing in his ears or tinnitus at that time.

However, the absence of in-service evidence of a hearing loss disability during service is not fatal to the Veteran's service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).

The record does include the Veteran's report of exposure to excessive noise in service.  For instance, the Veteran served in the Army where he reported to the March 2016 VA examiner a history of military noise exposure from firing guns and tanks with some use of hearing protection devices.  Based on the Veteran's report of noise exposure in service, and absent any evidence to the contrary, the Board will concede his in-service noise exposure.  See 38 U.S.C.A. § 1154(b) (West 2014).

Notwithstanding the conceded in-service noise exposure, the third element, a causal connection between the military noise exposure and the Veteran's present hearing loss in the left ear and tinnitus must be established.  

On examination, the March 2016 examiner noted the Veteran's history of occupational noise exposure from warehouses, machine shops, and milling machines with the use of hearing protection devices.  Recreational noise exposure from loud cars was also reported.  The examiner found that the Veteran's left ear hearing loss is less likely than not a result of noise exposure during military service.  The examiner noted the Veteran's entrance and separation audiograms suggested normal hearing.  There were no significant threshold shifts while on active duty.  This rationale is not adequate alone because it fails to address whether the Veteran's hearing loss in the left ear is causally related to an injury in service.  See Henlsey v. Brown, 5 Vet. App. 155 (1993).  However, the examiner indicated that research suggests that based on current knowledge of cochlear physiology there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  Moreover, the examiner explained that:

"Since there is evidence that his hearing was normal at enlistment and separation and there were no significant threshold shifts, there is no other evidence that should be used to render this opinion.  Using any other rationale would not be based in proven scientific research."

Relating to the Veteran's tinnitus, the March 2016 examiner opined his tinnitus is less likely as not a result of noise exposure during military service.  In support of that opinion, the examiner reiterated there were no significant threshold shifts while on active duty.  He added that the Veteran made no complaints of tinnitus in-service.  The examiner then opined that:

"While there are numerous possible causes of tinnitus, an audiologist can only address the etiology of tinnitus as it relates to auditory system injuries.  Without evidence of an objectively verifiable noise injury (hearing loss, significant hearing threshold shift, or other objective evidence of acoustic trauma), the association between claimed tinnitus and noise exposure does not exist."

The opinions presented in the March 2016 audiological examination regarding the Veteran's left ear hearing loss and tinnitus determined that there was no nexus between the Veteran's current left ear hearing loss and tinnitus and his period of service, even while acknowledging his contentions of in-service exposure to noise in the history section of the examination.  The negative left ear hearing loss opinion references an article from the Institute of Medicine from the National Academy of Sciences which determined that there was no objective basis to support a finding of delayed onset of hearing loss many years following exposure to acoustic trauma if audiograms demonstrate normal hearing immediately after such exposure.  The negative nexus opinion is predicated on the rationale that there was an absence of any clinical findings demonstrating a diagnosis of hearing loss in the left ear in the records contemporaneous with active duty, or in the years immediately after separation from service.  Moreover, the Veteran has not submitted any other contrary competent evidence or contentions of continuity of symptomology linking his left ear hearing loss or ringing in his ears to service, aside from his report of noise exposure in service to the March 2016 examiner.  Therefore, the Board finds the examiner's opinions are the only probative and competent evidence on the question of nexus for both the hearing loss in the left ear as well as the tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Consideration has been given to the Veteran's own statements to the March 2016 examiner in which he reported being exposed to military noise from firing guns and tanks with some use of hearing protection devices.  The Board again notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss is not the type of condition that is readily amenable to mere lay comment regarding its etiology, as the evidence shows that a audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  In contrast, given the nature of a tinnitus condition, the Veteran is uniquely situated to competent identify and report on the onset and duration of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as previously indicated, the record does not reflect any additional statements from the Veteran regarding the onset or continuity of symptomology of his left ear hearing loss or tinnitus.

Accordingly, the Board concludes that the preponderance of evidence is against a finding that hearing loss in the left ear and tinnitus were incurred in service, were proximately due to or the result of noise exposure in service, or manifested to a compensable degree within one year of separation from active service.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a hearing loss disability in the right ear is denied.

Entitlement to service connection for a hearing loss disability in the left ear is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


